Case: 13-11357      Document: 00512731275         Page: 1    Date Filed: 08/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                    No. 13-11357                                  FILED
                                  Summary Calendar                          August 12, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk
ROBERT RICH,

                                                 Petitioner-Appellant

v.

RODNEY W. CHANDLER, Warden,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:13-CV-775


Before DENNIS, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Robert Rich, federal prisoner # 19351-077, moves this court for leave to
proceed in forma pauperis (IFP) on appeal following the dismissal of his 28
U.S.C. § 2241 petition as an abuse of the writ and the imposition of a $500
monetary sanction based on his continued repetitive filings. By so moving,
Rich challenges the district court’s certification that his appeal was not taken



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11357       Document: 00512731275   Page: 2   Date Filed: 08/12/2014


                                  No. 13-11357

in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This
court’s inquiry into a litigant’s good faith “is limited to whether the appeal
involves legal point arguable on their merits (and therefore not frivolous).”
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
and citation omitted).
      In his motion, Rich argues that the § 2241 petition should not have been
filed by the clerk, and that he was “inveigled to furnish documents which were
apparently employed to transform [his request for leave to proceed under
§ 2241] into some procedure which was in contravention to the [sanction]
warning.” He argues that it was only through the magistrate judge’s report
and recommendation that he learned that “the nature of the case had somehow
been transformed into something entirely different from the procedural
request.”
      None of these contentions were raised in the district court. Instead, Rich
argued that his “current” § 2241 petition was not abusive and that it was, in
fact, allowable under the sanction warnings issued by the district court and
this court. This court will not consider arguments raised for the first time on
appeal “merely because a party believes that he might prevail if given the
opportunity to try a case again on a different theory.” Leverette v. Louisville
Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999) (internal quotation marks and
citation omitted).   To the extent that Rich suggests that he did not have the
opportunity to present his newly raised contentions in the district court, we
note that Rich failed to raise these contentions in his objections to the report
and recommendation. We also note that despite his contention that he has
been unfairly sanctioned, he continues to press arguments that have been
rejected by this court. Accordingly, his motion for leave to proceed IFP is




                                        2
    Case: 13-11357        Document: 00512731275   Page: 3   Date Filed: 08/12/2014


                                   No. 13-11357

denied, and the appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202
n.24; 5th Cir. R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                         3